DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20, in the reply filed on September 21, 2022 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Inventorship
Applicant is advised to ensure that none of the inventors responsible for the claimed subject matter of this application have been omitted and to correct inventorship if such an omission has been made. See M.P.E.P. § 602.09. Particularly, Shriram Santhanagopalan is listed as an author/presenter in “A Mass and Charge – Conserving Tanks-in-Series Model for Lithium-ion Batteries” provided with the Information Disclosure Statement dated March 10, 2021 but is not listed as an inventor in the present application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 9 recites the limitation “using, by the controller device, at least one output of the tanks-in-series model to control the at least one of charging and discharging of the battery,” rendering the claims indefinite. Here, the claim lacks any active, positive steps delimiting how the “use” is actually practiced. See M.P.E.P. § 2173.05(q). Applicant is advised to amend the claim to recite such active, positive steps in order to overcome the rejection.
Claim 11 recites the term “P2D,” which renders the claim indefinite. It appears Applicant inadvertently defined “P2D” in claim 12, which depends on claim 11, rather than the first instance of the term in the chain of dependent claims. Applicant is advised to amend the claims by moving the definition of “P2D” from claim 12 and placing it in claim 11 in order to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites controlling battery charging and discharging based on input received from a sensor. Claim 17 recites providing a tanks-in-series model for controlling battery charging and discharging based on integrating volumes and approximating interfacial fluxes. 	The limitations of receiving battery state information from a sensor, providing the information as input, and using the output derived from the input covers steps performed in the mind but for the recitation of generic computer components. Likewise, the limitations of integrating volumes, approximating fluxes, and providing a model cover steps performed in the mind. Specifically, other than reciting the terms “controller device” in claim 9 and “computing device” in claim 17, nothing precludes the steps from practically being performed in the mind. For example, the step of using the model to control charging or discharging could be performed in the mind by deciding if the output value in the model indicates charging is necessary or not. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See M.P.E.P. § 2106.04(a)(2) III.C. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application because the claims only recite one additional element, either a “controller device” or a “computing device,” to perform the various steps and calculations. These components are recited in a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating an output based on an input) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the method recited in claim 9 fails to recite any positive, active steps regarding how the tanks-in-series model is “used” to control the battery charging and discharging. Likewise, the method recited in claim 17 amounts to little more than gathering data and performing calculations without conducting any positive, active step. See M.P.E.P. § 2173.05(q). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a “controller device” or a “computing device” to perform the steps and calculations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Wada et al. (US 2015/0285869 A1), hereinafter “Wada.”
Regarding claim 9, Wada teaches a battery charging method comprising:
	receiving at least one battery state of the battery from at least one sensor by a controller device, in this case the battery measurement unit measures battery voltage and current (¶ [0028]; Fig. 1, reference no. 105) which is sent to the battery internal state estimation apparatus (¶ [0027]; Fig. 1, reference no. 101);
	providing at least one battery state as input to a tanks-in-series model with the controller device, in this case the battery internal state estimation apparatus uses the battery state in a tank model (¶ [0030]; Fig. 2); and
	using the output of the tanks-in-series model, in this case the output of the battery state determined by the battery internal state estimation apparatus is displayed (¶ [0027]; Fig. 1, reference no. 106).
	Wada does not state that the output is used to control the charging. However, one having ordinary skill in the art would have realized that the information on the display could have been used to indicate that battery charging was required due to a low state of charge, upon which a user could use the device to select a charging mode. Therefore, it would have been obvious to control the charging based on the output of the model in order to correct a low state of charge.
Regarding claim 10, Wada further teaches that the tanks-in-series model includes a tank model for each of the anode, separator, and cathode of the battery , in this case the tank model represents the battery (¶ [0030]), which would necessarily include an anode, separator, and cathode.
Regarding claim 15, Wada further teaches that the battery state includes battery terminal voltage, in this case inter-terminal voltage (¶ [0028]).
Regarding claim 16, Wada further teaches that the battery state includes a state of charge (¶ [0028]).
Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Wada as applied to claim 10, above, and further in view of Qi et al. (US 2018/0097396 A1), hereinafter “Qi.”
Regarding claims 11-14, Wada does not teach that each tank model includes a volume-averaged pseudo 2-dimensional (P2D) model representation corresponding to a domain. However, Qi teaches that P2D is a well-known technique used to approximate values of battery parameters (¶ [0038]). One having ordinary skill in the art would have realized that employing P2D in such a manner would result in an adequate approximation of the battery parameters needed to determine the battery’s state of charge. Therefore, it would have been obvious to have used P2D in order to determine the battery’s state of charge. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729